Case: 20-60175     Document: 00515905349         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-60175                            June 18, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Leticia Villegas de Mendez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 555 934


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Leticia Villegas de Mendez, a native and citizen of Mexico, petitions
   for review of an order of the Board of Immigration Appeals (BIA) denying
   her motion to remand and dismissing her appeal of the order by the
   immigration judge (IJ) denying reopening of her in absentia removal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60175       Document: 00515905349         Page: 2   Date Filed: 06/18/2021




                                    No. 20-60175


   proceeding. For the following reasons, we will grant the petition and remand
   to the BIA.
          In May 2003, the Immigration and Naturalization Service (INS)
   served Villegas de Mendez by mail with an ostensible notice to appear (NTA)
   charging removability for having stayed longer than her nonimmigrant B-2
   visa allowed. The NTA did not provide the date or time of the removal
   hearing but instead stated that a hearing would later be set. Although the INS
   later served Villegas de Mendez with a notice of hearing, she failed to appear,
   and the IJ ordered her removed to Mexico because the INS had proved its
   charge against her.
          In May 2017, Villegas de Mendez moved to reopen on the basis that
   she had not received notice of the scheduled hearing. The IJ denied the
   motion on the basis that Villegas de Mendez failed to rebut the presumption
   that she had received the INS’s properly mailed notices. Before the BIA,
   Villegas de Mendez, citing Pereira v. Sessions, 138 S. Ct. 2105, 2110 (2018),
   urged that her NTA was defective because it did not specify the date and time
   of her hearing.
          Additionally, Villegas de Mendez moved for remand to the IJ so that
   she might apply for cancellation of removal, and thus adjustment of status,
   available under 8 U.S.C. § 1229b(b)(1) to certain nonpermanent residents
   who have been continuously present in the United States for not less than 10
   years immediately before seeking cancellation of removal and satisfy other
   statutory conditions. The 10-year period of physical presence in the United
   States is deemed stopped or ended when the alien is served with a proper
   NTA under 8 U.S.C. § 1229(a). See § 1229b(d)(1)(A). Villegas de Mendez
   contended that she was prima facie eligible for that relief. See INS v. Abudu,
   485 U.S. 94, 104 (1988); Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993). But




                                         2
Case: 20-60175      Document: 00515905349           Page: 3   Date Filed: 06/18/2021




                                     No. 20-60175


   the BIA concluded that she had been given proper notice because the notice
   of hearing cured the NTA’s failure to state the date and time of her hearing.
           After the briefs were filed in this court, the Supreme Court ruled that
   an NTA sufficient to trigger the stop-time rule must be a “single document
   containing all the information an individual needs to know about his removal
   hearing” specified in § 1229(a)(1). Niz-Chavez v. Garland, 141 S. Ct. 1474,
   1478 (2021). The Court noted that § 1229(a) requires the document to
   “specif[y] several things,” including “the nature of the proceedings against
   the alien, the legal authority for those proceedings, the charges against the
   alien, the fact that the alien may be represented by counsel, the time and place
   at which the proceedings will be held, and the consequences of failing to
   appear.” Id. at 1479 (internal quotation marks and citation omitted); see also
   § 1229(a)(1)(A)-(G). Niz-Chavez allows for service of that “single compliant
   document” subsequent to service of an inadequate NTA. See 141 S. Ct. at
   1485.
           The NTA sent to Villegas de Mendez does not contain the
   information required to trigger the stop-time rule. See id. at 1478-79, 1485;
   see also § 1229(a)(1)(A)-(G). Neither does the subsequent notice of hearing
   sent to her. Thus, she did not receive the “single compliant document”
   required by statute. Niz-Chavez, 141 S. Ct. at 1485. The BIA consequently
   abused its discretion by committing an error of law. See Koon v. United States,
   518 U.S. 81, 100 (1996); Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th Cir.
   2019); Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014). Therefore, the
   petition for review is GRANTED and the case is REMANDED to the BIA
   for further consideration in light of Niz-Chavez, 141 S. Ct. 1474, and
   consistent with this judgment. The motion for stay, previously ordered
   carried with the case, is DENIED as moot.




                                          3